Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Merzon et al. (2013/0114940) in view of Schwesinger et al. (US 8,272,015).

	Regarding claim 1, 11, 16, Merzon discloses a method for providing media guidance with a plurality of media sources, the method comprising, a memory, processor ([0061-0068]):
receiving, using a hardware processor, at least one media content listing for presenting to a user, wherein each of the at least one media content listing is associated with one or more media content sources (See [0025] receiving triggers for searching , see also [0030]);
in response to receiving the at least one media content listing, transmitting, to an alternate over-the-top content source of media content of one or more alternate over-the-top content sources of media content, a request as to whether the alternate over-the-top content source of media content can provide a media content item corresponding to one or more of the at least one media content listing (See [0024] search service interface for alternate sources, includes querying services.  The non-linear content sources may include television content web sites, and social networking web sites, reads on over-the-top.  See [0029] transmitting a query to the relevant source), wherein each of the alternate over-the-top content sources is associated with stored user login information of the user (See [0027-0028] plug-ins may be added, such through a system update process or through user download, reading on storing plug-ins.  Each plug-in is configured to interface with a particular external content source and 
receiving, from the alternate over-the-top content source of media content, a response to the request, wherein the response contains an indication of whether the alternate over-the-top content source of media content can provide the media content item ([0030-0031] evaluating availability of candidate content based on query results, i.e., receiving the query results);
determining, based on the indication, an availability of the media content item from the one or more alternate over-the-top content sources of media content, wherein each of the one or more alternate over-the-top content sources of media content is different than the one or more media content sources (See [0030-0031] and Fig 3.  Evaluate for each candidate availability of multiple sources at step 314.);
causing a plurality of media content listings to be presented to the user, wherein the plurality of media content listings comprises the at least one media content listing (See Fig 3 step 344 displaying an updated UI with the listings evaluated in the previous steps, [0035]);
concurrently with causing the plurality of media content listings to be presented, causing an alternate source indicator to be presented to the user with at least one of the plurality of media content listings in response to determining that the corresponding media content item is available from the one or more alternate over-the-top content sources of media 
causing the media content item to be automatically retrieved from the alternate over-the-top content source using the stored user login information of the user in response to receiving a selection of the alternate source indicator (See [0053] selection of designator my cause program to begin playing.  Where the plugin 134 provides authentication information, user account information, and/or security information to the corresponding external content sources that require such information for access.).
Merzon does not explicitly disclose that transmitting, to an alternate over-the-top content source of media content of one or more alternate over-the-top content sources of media content, a request as to whether the alternate over-the-top content source of media content can provide a media content item corresponding to one or more of the at least one media content listing is done in response to receiving the at least one media content listing.
Schwesinger discloses that it was known to receive media content listing for presenting to a user (See Fig 1A, EPG for selecting programs) and in response to the received media content listing and a selection by a user searching alternate media sources as to whether the content is available (See Fig 2 and Col 3 line 45-15 searching for alternate source for the conflicting programs such as a digital download from a website ).
Prior to the invention being made it would have been obvious to one ordinary skill in the art to modify the known system of Merzon with the known methods of Schwesinger predictably resulting in responsinve to receiving the at least one media content listing, transmitting, to an alternate over-the-top content source of media content of one or more alternate over-the-top 

Regarding claim 2, 3, 4, 12 and 17, Merzon further discloses the method of claim 1, further comprising determining a subset of the plurality of media content listings for presenting to the user (See [0035] updating lists reads on subset of content, see also Fig 5 and [0040]).  Merzon further discloses the method of claim 2, wherein the determining the subset of the plurality of media content listings is performed based at least in part on a search query inputted by the user (See [0025] and [0030] user input initiating search).  Merzon further discloses the method of claim 2, wherein the causing the plurality of media content listings to be presented to the user comprises presenting only the subset of the plurality of media content listings to the user (See Fig 5 and [0040] presenting a subset of EPG content items).

Regarding claim 5, 13, 18, Merzon further discloses the method of claim 1, further comprising determining which content sources have been configured on a media playback device, wherein the transmitting the request is performed based at least in part on the determination of which content sources have been configured on the media playback device (See [0027-0028] installed media plugins allow searching external metadata).

Regarding claim 6, 7, 8, 14, and 19, Merzon further discloses the method of claim 1, wherein the alternate source indicator comprises a "play" icon (See [0053] designator causes program to begin playing.).  Merzon further discloses the method of claim 1, further comprising presenting the alternate source indicator within a detailed information region for the media content item in response to a selection by the user of one of the plurality of media content listings (See Fig 8 and [0057] user selects content and during playback an alternate source indication displayed pop-up which reads on a detailed information region). Merzon further discloses the method of claim 1, wherein the plurality of media content listings is presented to the user as a list of search results responsive to a search query from the user (See [0030] and [0035-0036]).

Regarding claim 9, Merzon further discloses the method of claim 8, wherein the plurality of media content listings is presented to the user in one or more rows of media content listings (See Fig 7 and [0051]).

Regarding claim 10, 15 and 20, Merzon discloses the method of claim 1,  and further discloses storing login information associated with the one or more alternate over-the-top content sources; and retrieving, without user intervention, the corresponding media content item from an available alternate source using the stored login information (See Merzon [0027-0029] “Each plugin 134 also may be configured to provide authentication information, user account information, and/or other security information to corresponding external content .



	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO ALCON whose telephone number is (571)270-5668.  The examiner can normally be reached on Monday-Friday, 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FERNANDO . ALCON
Examiner
Art Unit 2425



/FERNANDO ALCON/Primary Examiner, Art Unit 2425